Citation Nr: 1647403	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  08-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  The VLJ retired, so the Veteran was given the opportunity to have another hearing.  In November 2015, the Veteran testified during a Board hearing held before the undersigned VLJ at the RO.  Transcripts of both hearings are of record.

This matter was most recently before the Board in July 2015 at which time the matter was remanded for the above-referenced November 2015 Board hearing.  Prior to that, the matter was before the Board in May 2014.  The Board remanded the above-listed claim for further development to include an updated opinion regarding the claimed eye disability.  For reasons discussed below, the development accomplished and the opinion obtained did not substantially comply with the Board's instructions.  The Veteran is entitled to compliance with the Board's instructions, so remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2014 Remand, the Board determined that the September 2011 VA examination and opinions were inadequate on the eye disorder claim, so directed the RO to obtain an opinion "regarding [the Veteran's] amblyopia."  The Board specifically instructed the RO to obtain opinions regarding whether "amblyopia" was a congenital or developmental defect or refractive error of the eye, whether the condition resulted in increased disability during service, whether (if the disability was not a congenital or developmental defect or a refractive error) there is clear and unmistakable evidence that the condition existed before service and was not aggravated by such service.

Unfortunately, there appears to be some confusion as to what eye condition the Veteran currently has and whether it is the same as or related to the eye conditions diagnosed at the September 2011 VA examination.  Specifically, the Veteran has testified to having "amblyopia" which he has described as "lazy eye".  See November 2015 Board Hearing Tr. at 5.  Amblyopia is defined as:  "Poor vision caused by abnormal development of visual areas of the brain in response to abnormal visual stimulation during early development."  Stedmans Medical Dictionary 26780  (2014).  At the time of the VA examination, the Veteran was diagnosed with alternating exotropia and pseudophakia.  Exotropia is "[t]hat type of strabismus in which the visual axes diverge; may be paralytic or concomitant, monocular or alternating, constant or intermittent."  Stedmans Medical Dictionary 310240 (2014).  Strabismus is "[a] manifest lack of parallelism of the visual axes of the eyes."  Stedmans Medical Dictionary 852230 (2014).  Finally, pseudophakia is "[a]n eye in which the natural lens is replaced with an intraocular lens."  Stedmans Medical Dictionary 734800 (2014).

In effect, it appears to the lay Board that amblyopia (poor vision in one eye) and exotropia (a divergence in the visual axes; i.e. "wall-eye") are two separate and distinct medical issues.  But see September 2012 Supplemental Statement of the Case (indicating that amblyopia and exotropia are synonymous).  Because the most recent VA examination diagnosed the Veteran with exotropia, but the examiner was only asked about amblyopia, there is a problem in the opinion obtained.  Importantly, the examiner never addressed whether there was clear and convincing medical evidence that the Veteran's diagnosed exotropia pre-existed his military service or, if so, whether there is clear and convincing evidence that pre-existing exotropia was not aggravated by service (including the blunt force trauma to the eye and the in-service diagnosis of temporary amblyopia).  See Stegall, 11 Vet. App. at 271 (holding veterans are entitled to compliance with Board remand instructions).  Because the issue of a pre-existing eye condition has been raised by the record and there is insufficient medical evidence on that issue, medical opinions addressing that issue are necessary.

Because of the time that has passed since the last examination, the new evidence of record, and the confusing and/or ambiguous terminology in the September 2011 VA examination (referring to "amblyopia (exotropia)" making it unclear whether the terms were used synonymously or were meant to indicate exotropia secondary to amblyopia) and in the Veteran's own statements (possibly using "amblyopia" as a synonym for "exotropia"), the Board finds an updated examination is necessary to ensure an adequate factual basis for the etiological opinions on which this matter will be decided.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associated with the claims file any outstanding, pertinent VA treatment records, including any such records from September 2012 to the present.

2.  After the RO completes any additional development deemed necessary, schedule the Veteran for a VA examination an appropriate medical professional to determine the nature and etiology of any current eye condition(s).  The examiner should review the Veteran's claims folder and note that review in the examination report.  Specifically, the examiner's opinion should address the following: 

a.  Identify any current eye disability to include any eye disability reflected in the medical records from 2007 through the present.

b.  For each eye disability identified in response to (a), state whether the disability is a congenital or developmental defect or a refractive error of the eye.

c.  If any eye disability is a congenital or developmental defect or a refractive error of the eye, is it at least as likely as not (50 percent probability or greater) that such a defect was subject to a superimposed disease or injury during military service that resulted in increased disability?

d. If the response to (b) is negative (i.e. the disability is not a congenital or developmental defect or refractive error), is there clear and unmistakable evidence that the eye disability pre-existed the Veteran's active service?

e.  If the answer to (d) is affirmative (i.e. the condition did pre-exist service), is there clear and unmistakable evidence that the eye disability was not aggravated by his active service?

f.  For each eye disability identified in response to (a) that did not pre-exist the Veteran's active service, state whether it is at least as likely as not (50 percent or greater probability) that the eye disability was incurred or is otherwise related to an in-service event or injury.

It would be helpful if the examiner commented on the relevance to each of these questions, if any, of documented in-service incidents including the April 1968 indication in the service records of "temporary amblyopia" and/or the injury to the left eye during basic training as reported by the Veteran (and documented as broken glasses in July 1968 service treatment records).

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Thereafter, readjudicate the remanded claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

